DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0042, it appears that “without constrains” should be –without contraints--;
in paragraph 0055, it appears that “stoker 38” should be –stocker 38--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the claim recites that “at least part of the stocker is bilaterally advanceable into a machining chamber of the machine tool and an external region located outside the machine tool”.  However, it is unclear as claimed what is meant by “bilaterally advanceable”.  For example, there is no frame of reference provided in the claim for determining what is meant by “laterally” in the term “bilaterally”.  For example, it is unclear whether such intends to indicate and is also intended to be required to be “bilaterally” advanceable into an external region located outside the machine tool, or whether the claim instead intends that at least part of the stocker is advanceable in into the machining chamber, and is advanceable into the external region, and those two advances constitute the “bilateral” advances.  
In claim 2, the claim recites that “at least a part of the stocker” is advanceable into “an external region located outside the machine tool”.  However, as recited in claim 1, the stocker is part of the machine tool.  Thus, it is unclear how or in what regard at least a part of the stocker is to be considered to be advanceable into a region that is outside of itself.  
In claim 3, the claim recites “a first slide mechanism which retains the stocker in a state slidable into either the machining chamber or the external region”.  However, it is unclear as claimed what is being recited as “slidable into either the machining chamber or the external region”, e.g., the stocker, or the first slide mechanism. 
In claim 3¸ the claim recites “a second slide mechanism which retains the stocker together with the first slide mechanism in a state slidable into both the machining chamber and the external region”.  However, it is unclear as set forth in the claim what is being recited as 
In claim 4, the claim recites “the first slide mechanism retains the stocker in a state slidable into the external region”.  However, it is unclear as claimed what is being recited as “slidable into the external region”, e.g., the stocker, or the first slide mechanism. 
In claim 4, the claim recites “the second slide mechanism retains the first slide mechanism and the stocker in a state slidable into a region inside the machine tool”.  However, it is unclear as claimed what is being set forth as “slidable into a region inside the machine tool”, e.g., the first slide mechanism, the stocker, both the first slide mechanism and the stocker, the second slide mechanism, etc.  Additionally, it is unclear as claimed whether the “region inside the machine tool” is intended to be required to be in addition to the previously recited “machining chamber”, or whether the “region inside the machine tool” is intended to be required to be a subset of the previously recited “machining chamber.  
In claim 4¸ in the limitation “sliding operation using the first slide mechanism is manually performed”, it is unclear as claimed what the sliding operation is of, i.e., a sliding operation for sliding what while “using” the first slide mechanism in some way?  Additionally, “sliding operation” lacks a modifying article such as “a” or “the”, rendering it unclear as claimed whether such sliding operation intends to refer back to any of the sliding previously discussed in the claims, though it is noted that if “the” is provided prior to “sliding operation”, such will likely raise issues regarding a lack of clear antecedent basis as to what sliding operation is intended, as a variety of elements were previously recited in the claims with “slidable” language 
In claim 4¸ the claim recites “the machine tool further comprises a lock mechanism configured to enable or disable a sliding action caused by the first slide mechanism”.  However, it is noted that the immediately preceding line of claim 4 recited that “sliding operation using the first slide mechanism is manually performed”, which appears to contradict the first slide mechanism “causing” sliding action.  Additionally, it is unclear as claimed what is sliding, i.e., configured to enable or disable a sliding action of what?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, any of which were rejected under 35 USC 112 above are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,878,288 to Messner.
Messner teaches a “machine tool”, including at least a punch press 1 (Figure 1; col. 6, lines 35-47, for example).  Additionally, Messner teaches that the machine tool includes a movable holding apparatus 11 to which a tool 12 is attached such that 11 and 12 move up and down (via eccentric drive 3, driven by motor M) to punch/machine a workpiece 6.  See Figure 1 and col. 6, lines 48-57, col. 7, lines 6-7, and col. 8, lines 38-55, for example.  Given that the movable holding apparatus 11 is a mechanism guided by automatic controls, it is considered a “robot”, as broadly claimed.  

The stocker 32 is further configured to be “storable” within a casing 15 of the machine tool.  See Figures 1 and 2, for example, as well as at least col. 7, lines 1-4, for example. 
Regarding claim 2, at least a part of the stocker 32 is “bilaterally” (as best understood) advanceable into both a machining chamber (labeled below in the annotated reproduction of Figure 1 as C, which is the area within casing 15 that is to the left, in Figures 1 and 2, of wall D labeled below), as well as into an “external” region 20 located “outside the machine tool”.
[AltContent: textbox (C)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow]


    PNG
    media_image1.png
    393
    652
    media_image1.png
    Greyscale


Regarding claims 3-4, as such are best understood in view of the aforedescribed issues with respect to 35 USC 112, Messner teaches a “first slide mechanism”, such as, for example, slidable piston 69, or slidable piston 69 in combination with hollow shaft 64, for example, which “retains” the stocker 32 (via intervening structure; see Figure 3a, for example) in a state in which the stocker (specifically, the gripping portion thereof, as described previously), for example, is slidable into either the external region 20 as described above.  See also Figure 3a, as well as at least col. 11, lines 21-36, and particularly lines 31-36, for example.  Additionally, Messner teaches a “second slide mechanism”, including, for example, bearing element 30, or alternatively, guide projections 55 of 31, or alternatively, the drive arrangement that includes 57, 59, 61, 62, 63, for example.  See col. 10, line 63 through col. 11, line 20, as well as Figures 1-2, 3a, and 4a, for example.  The second slide mechanism 30 and/or 55 and/or 57+59+61+62+63 “retains” the first slide mechanism 69 or 69+64, as well as the “stocker” 32, noting that 69 or 69+64 and stocker 32 are “retained” on 30 and/or 55 and/or 57+59+61+62+63 (via intervening structure; see Figure 3a and Figure 4a, for example) in a state in which the stocker (specifically, the gripper portion thereof, as described previously), for example, is slidable into both the claim 4) and the external region 20, as described above.  See also Figures 1, 2, 3a, 4a, and col. 9, lines 48-64, for example.  
Additionally regarding claim 4, note that the machine tool further includes a “lock mechanism” configured to enable or disable (only one of which is required re the alternative language “or”, but Messner’s lock mechanism does both) a sliding action “caused by” (as best understood in view of the above-described issues re 35 USC 112) the “first slide mechanism” 69 or 69+64.  See the security “means” (to use the verbiage of the Messner reference), and/or the mutual mechanical or electrical locking, described by Messner in col. 8, lines 38-55, which securing/locking arrangement serves to prevent operation of 31 (and thus of the portions thereof,  including 69 or 69+64) when the press 1 is operating.  Thus, sliding action caused by the first slide mechanism is enabled and disabled by such locking mechanism/security-locking arrangement.
Furthermore, regarding the limitation “sliding operation using the first slide mechanism is manually performed” set forth in claim 4, it is noted that as broadly claimed, the aforedescribed sliding operation (col. 11, lines 31-36, for example)“using” the first slide mechanism 69 or 69+64 is “manually” performed in the sense that an operator must “manually” (at some point in time) cause the actuation, such as via “manually” actuating the control unit in the control cabinet 37 (col. 8, lines 24-37; col. 11, lines 31-36), or else the operation would never occur.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
March 11, 2021